DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 02/01/2021, which is a continuation application of U.S. Patent Application No. 16/360,148 filed on 03/21/2019.
	Currently, claims 1-20 are examined as below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/360,148, filed on 03/21/2019.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 02/01/2021. The IDS has been considered.
Claim Objections
Claims 1-2, 5, 11 and 14 are objected to because of the following informalities: 
	Regarding claim 1:
	In line 1, “plurality of light-emitting diodes” should read “a plurality of light-emitting diodes.”
	In line 12, “the first area” should read “the first optical area” so the claim language is consistent.
	Regarding claim 2, in lines 4-5, “second optical area” should read “a second optical area.”
	Regarding claim 5:
	In line 8, “the number of signal lines of the first group” should read “a number of signal lines of the first group.”
	In lines 8-9, “the numbers of signal lines of the second group” should read “numbers of signal lines of the second group.”
	Regarding claim 11:
	In line 9, “the at least two optical area” should read “the at least two optical areas.”
	In line 12, “first optical area” should read “a first optical area.”
	In line 15, “the first area” should read “the first optical area.”
	Regarding claim 14:
	In line 8, “the number of signal lines of the first group” should read “a number of signal lines of the first group.”
	In lines 8-9, “the numbers of signal lines of second group” should read “ numbers of signal lines of second group.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 is indefinite, because:
	In lines 4-5, the limitation “the first optical areas” is not mentioned before. There is insufficient antecedent basis.
	In line 7, the limitation “the second optical areas” is not mentioned before. There is insufficient antecedent basis.
	In line 9, the limitation “a third group” renders the claim indefinite. It is unclear if such third group is the same third group as recited earlier in the claim.
	Claim 10 is indefinite, because in lines 6-7, the limitation “the non-display area” is not mentioned before. There is insufficient antecedent basis. Only a “first non-display area” is recited in the base claim 1.
	Claim 14 is indefinite, because:
	In lines 4-5, the limitation “the first optical areas” is not mentioned before. There is insufficient antecedent basis.
	In line 7, the limitation “the second optical areas” is not mentioned before. There is insufficient antecedent basis.
	In line 9, the limitation “a third group” renders the claim indefinite. It is unclear if such third group is the same third group as recited earlier in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0197428 A1 to Wang et al. (“Wang”) in view of US 2017/0162637 A1 to Choi et al. (“Choi”).

    PNG
    media_image1.png
    642
    595
    media_image1.png
    Greyscale

	Regarding independent claim 1, Wang in Figs. 1-6 and Annotated Fig. 5B teaches a display panel 200 (¶ 38, display panel 200), comprising: 
a substrate 210 (¶ 41, array substrate 210) including a display area 224 (Fig. 5A & ¶ 43, display area 224) in which plurality of light-emitting elements 214 (¶ 41, pixel units 214) are arranged, wherein at least two optical areas 212 (Figs. 1-5, ¶ 38 & ¶ 41, first through holes 212 on the left portion and center portion in area M of the display panel 200 show display element 110 i.e. through holes 212 are optical areas) are within the display area 224 (Figs. 5A-5B), the two optical areas 212 are surrounded by a first non-display area NDA (Figs. 3, 5A & Annotated Fig. 5B, area NDA, which is a space surrounds each of the through holes 212 without overlapping the pixel units 214); and 
a plurality of signal lines 216, 218 (¶ 41, data lines 216 & scan lines 218) electrically respectively connected to the plurality of light-emitting elements 214 (¶ 41), wherein the plurality of signal lines 216, 218 comprises a first signal line 216l1 (Annotated Fig. 5B) and a second signal line 216l2 (Annotated Fig. 5B), wherein, 
in the display area 224, the first and second signal lines 216l1, 216l2 are respectively disposed on opposite sides with respect to a first virtual center line ctl (Annotated Fig. 5B) passing through a center of a first optical area 212 (Fig. 5A, Annotated Fig. 5B & ¶ 44, area 212 in area M) selected from the at least two optical areas 212, and 
in the first non-display area NDA, the first and second signal lines 216l1, 216l2 bypass along a first side (Annotated Fig. 5B, left side) of the first area 212.
	However, Wang does not explicitly disclose the light-emitting elements are light-emitting diodes. Wang discloses the light-emitting elements are pixel units (¶ 41).
	Choi recognizes a need for pixels to emit light having predetermined brightness (¶ 73 & ¶ 76). Choi satisfies the need by providing an organic light-emitting diode (OLED) for each pixel (¶ 31, ¶ 67 & claim 23).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the pixels taught by Wang with the light-emitting diodes taught by Choi, so as to provide pixels to emit light having predetermined brightness.

    PNG
    media_image2.png
    854
    788
    media_image2.png
    Greyscale

	Regarding claim 2, Wang in Figs. 1-6 and Annotated Fig. 5A further teaches the plurality of signal lines 216, 218 comprises a third signal line 216l3 (Annotated Fig. 5A) and a fourth signal line 216l4 (Annotated Fig. 5A), 
in the display area 224, the third and fourth signal lines 216l3, 216l4 are respectively disposed on opposite sides with respect to a second virtual center line ctl (Annotated Fig. 5A) passing through a center of second optical area 212 (Annotated Fig. 5A, area 212 on the left side), the second optical area 212 being apart from the first optical area 212, and 
in the first non-display area NDA (Annotated Fig. 5A), the third and fourth signal lines 216l3, 216l4 bypass along a first side (Annotated Fig. 5A, right side) of the second optical area 212.
Regarding claim 3, Wang in Annotated Figs. 5A-5B further teaches the first side (Annotated Fig. 5B, left side) of the first optical area 212 at which the first and second signal lines 216l1, 216l2 bypass in the first non-display area NDA is close to a second side (Annotated Fig. 5B, upper side) of the first optical area 212, and 
the first side (Annotated Fig. 5A, right side) of the second optical area 212 at which the third and fourth signal lines 216l3, 216l4 bypass in the first non-display area NDA is close to a second side (Annotated Fig. 5A, upper side) of the second optical area 212.
Regarding claim 4, Wang in Annotated Figs. 5A-5B further teaches in the first non-display area NDA, the first, second, third, and fourth signal lines 216l1, 216l2, 216l3 ,216l4 are between the first optical area 212 and the second optical area 212.
	Regarding claim 5, Wang in Figs. 5A-5B and Annotated Figs. 5A-5B further teaches the plurality of signal lines 216, 218 comprises: 
a first group of signal lines 216, 218 (Fig. 5A, signal lines 216, 218 between center area 212 in area M and left area 212) between the first and second optical areas 212, 212; 
a second group of signal lines 216 (Annotated Fig. 5B, lines 216 that are overlapping NDA and between the M area 212 and pixel units 214) between a first edge (Figs. 5A-5B & Annotated Fig. 5B, left outer edge of NDA) of the first non-display area NDA and the first optical areas 212 (Figs. 5A-5B, area 212 in area M); and 
a third group of signal lines 216 (Annotated Fig. 5A, lines 216 that are overlapping NDA and between the left area 212 and pixel units 214) between a second edge (Annotated Fig. 5A, right outer edge of NDA) of the first non-display area NDA and the second optical areas 212, 
wherein the number of signal lines 216, 218 of the first group is greater than a sum of the numbers of signal lines 216 of the second group and a third group (see Fig. 5A).
Regarding claim 6, Wang in Figs. 2-5 further teaches the substrate 210 having an opening 212 (¶ 41, first through hole 212) corresponding to one of the at least two optical areas 212.
Regarding claim 7, Wang in Annotated Figs. 5A-5B further teaches a pitch (i.e. distance) between two adjacent signal lines 216, 218 in the display area 224 is greater than that of the two adjacent signal lines 216, 218 in the first non-display area NDA (see Annotated Figs. 5A-5B, a distance between two adjacent signal lines 216, 218 is greater in the display area 224 than that in the area NDA).
Regarding claim 8, Wang in Annotated Figs. 5A-5B further teaches two adjacent signal lines 216, 218 of the plurality of signal lines 216, 218 are on different layers from each other in the first non-display area NDA (Annotated Figs. 5A-5B, lines 216 that are adjacent to lines 218 are on different layer from lines 218 in the area NDA).
Regarding claim 9, Wang in Figs. 3 and 5A-5B further teaches the plurality of signal lines 216, 218 includes data lines 216 or scan lines 218 (¶ 41).
	Regarding claim 10, Wang in Annotated Figs. 5A-5B further teaches a first width between the at least two optical areas 212, 212 measured along a virtual straight line ctl (Annotated Figs. 5A-5B) passing through centers of the at least two optical areas 212, 212 is greater than a second width between a first edge portion (Annotated Fig. 5A, outer edge of NDA of M area 212) of the first non-display area NDA and one of the at least two optical areas 212 (Annotated Fig. 5A, M area 212) measured along the virtual straight line ctl (Annotated Fig. 5A), and 
the first width is greater than a third width between a second edge portion (Annotated Fig. 5A, outer edge of NDA of left area 212) of the non-display area NDA and another one of the at least two optical areas 212 (Annotated Fig. 5A, left area 212) measured along the virtual straight line ctl.
	Regarding independent claim 11, Wang in Figs. 1-6 and Annotated Fig. 5B teaches a display device 10 (¶ 38, display device 10), comprising: 
a display panel 200 (¶ 38, display panel 200) comprising: 
a substrate 210 (¶ 41, array substrate 210) including a display area 224 (Fig. 5A & ¶ 43, display area 224) in which a plurality of light-emitting elements 214 (¶ 41, pixel units 214) are arranged, wherein at least two optical areas 212 (Figs. 1-5, ¶ 38 & ¶ 41, first through holes 212 on the left portion and center portion in area M of the display panel 200 show display element 110 i.e. through holes 212 are optical areas) are within the display area 224, the two optical areas 212 are surrounded by a first non-display area NDA (Fig. 3 & Annotated Fig. 5B, area NDA, which is a space surrounds each of the through holes 212 without overlapping with the pixel units 214); and 
a plurality of signal lines 216, 218 (¶ 41, data lines 216 & scan lines 218) electrically respectively connected to the plurality of light-emitting elements 214 (¶ 41), wherein the plurality of signal lines 216, 218 comprises a first signal line 216l1 (Annotated Fig. 5B) and a second signal line 216l2 (Annotated Fig. 5B); and 
at least two components 110 (Figs. 1-5, ¶ 38 & ¶ 42, display elements 110) respectively corresponding to the at least two optical area 212, wherein: 
in the display area 224, the first and second signal lines 216l1, 216l2 are respectively disposed on opposite sides of a first virtual center line ctl (Annotated Fig. 5B) passing through a center of first optical area 212 (Fig. 5A & Annotated Fig. 5B, area 212 in M area) selected from the at least two optical areas 212; and 
in the first non-display area NDA, the first and second signal lines 216l1, 216l2 bypass along a same side (Annotated Fig. 5B, left side) of the first area 212.
	However, Wang does not explicitly disclose the light-emitting elements are light-emitting diodes. Wang discloses the light-emitting elements are pixel units (¶ 41).
	Choi recognizes a need for pixels to emit light having predetermined brightness (¶ 73 & ¶ 76). Choi satisfies the need by providing an organic light-emitting diode (OLED) for each pixel (¶ 31, ¶ 67 & claim 23).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the pixels taught by Wang with the light-emitting diodes taught by Choi, so as to provide pixels to emit light having predetermined brightness.
Regarding claim 12, Wang in Figs. 1-6 and Annotated Fig. 5A further teaches the plurality of signal lines 216, 218 comprises a third signal line 216l3 (Annotated Fig. 5A) and a fourth signal line 216l4 (Annotated Fig. 5A), wherein
in the display area 224, the third and fourth signal lines 216l3, 216l4 are respectively disposed on opposite sides with respect to a second virtual center line ctl (Annotated Fig. 5A) passing through a center of second optical area 212 (Annotated Fig. 5A, area 212 on the left side), the second optical area 212 being apart from the first optical area 212, and 
in the first non-display area NDA (Annotated Fig. 5A), the third and fourth signal lines 216l3, 216l4 bypass along a same side (Annotated Fig. 5A, right side) of the second optical area 212.
Regarding claim 13, Wang in Annotated Figs. 5A-5B further teaches in the first non-display area NDA, the first, second, third, and fourth signal lines 216l1, 216l2, 216l3 ,216l4 are between the first optical area 212 and the second optical area 212.
Regarding claim 14, Wang in Figs. 5A-5B and Annotated Figs. 5A-5B further teaches the plurality of signal lines 216, 218 comprises: 
a first group of signal lines 216, 218 (Fig. 5A, signal lines 216, 218 between center area 212 in area M and left area 212) between the first and second optical areas 212, 212; 
a second group of signal lines 216 (Annotated Fig. 5B, lines 216 that are overlapping NDA and between the M area 212 and pixel units 214) between a first edge (Figs. 5A-5B & Annotated Fig. 5B, left outer edge of NDA) of the first non-display area NDA and the first optical areas 212 (Figs. 5A-5B, area 212 in area M); and 
a third group of signal lines 216 (Annotated Fig. 5A, lines 216 that are overlapping NDA and between the left area 212 and pixel units 214) between a second edge (Annotated Fig. 5A, right outer edge of NDA) of the first non-display area NDA and the second optical areas 212, 
wherein the number of signal lines 216, 218 of the first group is greater than a sum of the numbers of signal lines 216 of the second group and a third group (see Fig. 5A).
Regarding claim 15, Wang in Annotated Figs. 5A-5B further teaches a first width between the first and second optical areas 212, 212 measured along a virtual straight line ctl (Annotated Figs. 5A-5B) passing through centers of the first and second optical areas 212, 212 is greater than a second width between a first edge portion (Annotated Fig. 5A, outer edge of NDA of M area 212) of the first non-display area NDA and the first optical area 212 (Annotated Fig. 5A, M area 212) measured along the virtual straight line ctl (Annotated Fig. 5A), and 
the first width is greater than a third width between a second edge portion (Annotated Fig. 5A, outer edge of NDA of left area 212) of the non-display area NDA and the second optical area 212 (Annotated Fig. 5A, left area 212) measured along the virtual straight line ctl.
Regarding claim 16, Wang in Figs. 2-5 further teaches the substrate 210 has at least two openings 212 (¶ 41, first through holes 212) respectively corresponding to the at least two optical areas 212.
Regarding claim 17, Wang in Figs. 3 and 5A-5B further teaches the plurality of signal lines 216, 218 includes data lines 216 or scan lines 218 (¶ 41).
Regarding claim 18, Wang in Annotated Figs. 5A-5B further teaches a pitch (i.e. distance) between two adjacent signal lines 216, 218 in the display area 224 is greater than that of the two adjacent signal lines 216, 218 in the first non-display area NDA (see Annotated Figs. 5A-5B, a distance between two adjacent signal lines 216, 218 is greater in the display area 224 than that in the area NDA).
Regarding claim 19, Wang in Annotated Figs. 5A-5B further teaches two adjacent signal lines 216, 218 of the plurality of signal lines 216, 218 are on different layers from each other in the first non-display area NDA (Annotated Figs. 5A-5B, lines 216 that are adjacent to lines 218 are on different layer from lines 218 in the area NDA).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 20 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 20, wherein: each of the at least two components comprises a sensor or a camera.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895              

/JAY C CHANG/Primary Examiner, Art Unit 2895